Citation Nr: 1810340	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable rating for osteoarthritis of the left index finger.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The Roanoke, Virginia RO retains jurisdiction in this matter.

In November 2012, this matter was remanded by the Board for further evidentiary development.  This matter was again remanded in April 2017, and, for reasons set forth below, the Board finds that there has not been substantial compliance with the remand directives of April 2017.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the April 2017 remand, the Board noted that the Veteran failed to report for a scheduled June 2016 VA examination, but that it was unclear whether he received notice of that examination.  A letter notifying the Veteran of the date of his examination was not on file.  In light of this, the Board remanded the appeal so that the Veteran could be afforded one more opportunity to appear at a scheduled examination, noting that "[d]ocumentation of the letter to the Veteran notifying him of the examination should be included in the claims file" and that "documentation as to whether the Veteran appears for the examination should also be included."  

Further review of the record shows that, in May 2017, a request was made by the RO for a VA examination to be scheduled for the Veteran.  The address noted for the Veteran was in Carrollton, Virginia, but there is no indication that notification of a VA examination was sent to him at this address.  Also in May 2017, the RO sent a letter to the Veteran, at an address on [REDACTED], in Virginia Beach, notifying him of the Board remand, and that the VA medical facility nearest him had been asked to perform an examination in connection with his claim, and that he would be notified of the date, time, and place of the examination.  In November 2017, the Veteran was sent a supplemental statement of the case (SSOC) at the address on [REDACTED] in Virginia Beach, in which it was noted that he had not showed for VA examinations scheduled in July 2017 and September 2017.  The SSOC was later returned to the RO marked "return to sender, not deliverable as addressed, unable to forward."  In January 2018, the Veteran was notified at a new address (on [REDACTED] in Virginia Beach) that his appeal had been certified to the Board.  

Although the November 2017 SSOC indicated that the Veteran did not show for the VA examinations scheduled in 2017, there is no documentation in the record of any letter sent to the Veteran, notifying him of the date, time, and location of any scheduled examinations.  Thus, there has not been substantial compliance with the Board's 2017 remand, and another remand is necessary.  See Stegall v. West, supra.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his left index finger disability.  The claims file and a copy of this, and the previous, remand must be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should address the following:

a) Identify all orthopedic pathology related to the Veteran's service-connected left index finger disability, to include any additional disability of the left hand caused or aggravated by the left index finger disability.  Conduct all necessary tests, to include range of motion studies of the left digits and wrist, expressed in degrees.  State whether the Veteran's left finger disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.

b) Specify whether there is a gap between the left index finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, whether that gap is one inch (2.5 centimeters) or more.

c) State whether the Veteran's left index finger disability is productive of any actual painful, unstable or maligned joint, due to healed injury, to include any further disability of the hand caused by the left finger disability.  Then, discuss whether the Veteran has additional functional loss due to that service-connected disability and describe any pain, weakened movement, excess fatigability, or incoordination present.

d) Identify which, if any, muscle groups are impacted by the Veteran's left index finger disability, to include any muscle groups of the hand.  Also, if present, note whether the overall degree of injury to each affected right hand muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

e) State whether the Veteran's service-connected left index finger disability is manifested by any neurological impairment, to include in the left hand or wrist, and, if so, which nerves are involved, and the extent of the impairment.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain the meaning of any abnormal results obtained.

The examiner should provide a rationale for all opinions expressed and reconcile those opinions with all pertinent evidence of record, including the March 2006 and August 2009 VA contract examination reports.  

2. Ensure the Veteran is notified at his current address of record (which appears to have been updated in January 2018) of the time, date, and location, of the examination.  He should be notified that it is his responsibility to report for a scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655.   Ensure that documentation of any letter to the Veteran notifying him of the examination should be included in the claims file.  Likewise, documentation as to whether he appears for the examination should be included.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC and be afforded a reasonable period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required until the Veteran is notified.  However, he is advised of his obligation to cooperate with VA.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional argument and/or evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

